TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00231-CV


                                   In re Mark Joseph Watson


                       ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Relator Mark Joseph Watson dba “Mark Joseph Watson©, ens legis” has filed a

petition for writ of mandamus seeking relief against the Texas Comptroller of Public Accounts.

This Court does not have jurisdiction to issue a writ of mandamus against the Texas Comptroller

of Public Accounts. Ex parte Springsteen, 506 S.W.3d 789, 794 (Tex. App.—Austin 2016,

pet. denied); see also Tex. Gov't Code § 22.002(c) (limiting the writ power against Executive

officers only to the Texas Supreme Court). Relator has not demonstrated that our jurisdiction is

implicated here, and we have no jurisdiction to grant relator the relief he seeks.

               Accordingly, the petition is dismissed for want of jurisdiction.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: May 19, 2021